Citation Nr: 1646197	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  08-36 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, including as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971, including service in the Republic of Vietnam from January 1969 to January 1970.  He also had service in the U.S. Army Reserve from August 1973 to January 1978 and service in the Alabama Air National Guard from January 1978 to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a video-conference hearing before the undersigned in October 2009.  A transcript is of record and has been reviewed.  

After the hearing, the Board remanded this case in March 2010 for further development.  It now returns for appellate review. 

While the present matter was pending, the Board was informed that the Veteran died on January [redacted], 2014.  In August 2015, the Veteran's widow filed VA Form 21-534EZ seeking dependency and indemnity compensation, death pension, and accrued benefits.  The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 were adjudicated by the RO in a December 2015 rating decision.  The Appellant has not appealed that decision.  

In January 2016, the RO notified the Appellant that it was unable to determine her eligibility for survivor's pension because she did not complete the entire net worth and income portions of her application.  She was advised that if she wished to apply for death pension, she should complete and return an Improved Pension Eligibility Verification Report within one year.

In the January 2016 letter, the RO also notified the Appellant that her claim for accrued benefits had been deferred.  It does not appear that any further action has been taken with respect to this claim; therefore, it is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Appellant's claim must be remanded for further development to ensure that it is afforded every consideration.  

If a claimant dies while a claim for any benefit under a law administered by a the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person would be eligible to receive accrued benefits due to the claimant under 5121(a) may, not later than one year after the date of the death of such claimant, file a request to substituted as the claimant for the purpose of processing the claim to completion.  38 U.S.C.A. § 5121(a) (2014).  Pursuant to VA regulations, a claim for accrued benefits, survivors pension, or dependency and indemnity compensation is deemed to include a request to substitute, if an appeal was pending before the agency of original jurisdiction (AOJ) or the Board when the claimant died.  38 C.F.R. § 3.1010(c)(2) (2015).  However, the AOJ must provide written notification of the granting or denial of a request to substitute to the person who filed the request, together with notice in accordance with 38 C.F.R. § 3.103(b)(1).  38 C.F.R. § 3.1010(e)(2015).  

Here, after the Veteran's death in January 2014, the Appellant submitted a statement in March 2014 requesting that his appeal be continued.  She filed a claim for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits via VA Form 21-534 in August 2015.  In a December 2015 rating decision addressing other claims, the RO noted that the Appellant had requested to be substituted for the Veteran on the appeal pending at the time of his death and that the process was pending.  However, there has been no formal determination of substitution by the AOJ.  Thus, a remand is required in order to determine whether the substitution of the Appellant for the Veteran is proper.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether substitution of the Appellant for the Veteran is proper.  Refer to the Appellant's August 2015 Form 21-534, the Marriage Certificate associated with the file, and the Veteran's Death Certificate that has been associated with the file.  

2.  Finally, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Appellant and her representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

